In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth

                             No. 02-18-00247-CR
THE STATE OF TEXAS, Appellant         § On Appeal from County Criminal
                                           Court No. 3
                                      §
                                           of Tarrant County (1470887)
V.
                                      § December 27, 2018

                                             §   Opinion by Chief Justice Sudderth

RICHARD OPARE, Appellee                      §   (p)

                         JUDGMENT ON REHEARING

      After reviewing the State’s motion for rehearing, we deny the motion. We

withdraw our November 15, 2018 opinion and judgment and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By __/s/ Bonnie Sudderth________________
                                            Chief Justice Bonnie Sudderth